FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROSALINA CUELLAR DE OSORIO;            
ELIZABETH MAGPANTAY; EVELYN Y.
SANTOS; MARIA ELOISA LIWAG;
NORMA UY; RUTH UY,
              Plaintiffs-Appellants,
                 v.                         No. 09-56786
ALEJANDRO MAYORKAS, Director,                D.C. No.
                                           5:08-cv-00840-
United States Citzenship and
Immigration Services; JANET                   JVS-SH
NAPOLITANO, Secretary of the
Department of Homeland Security,
HILLARY RODHAM CLINTON,
Secretary of State,
             Defendants-Appellees.
                                       




                            4479
4480                DE OSORIO v. MAYORKAS



TERESITA G. COSTELO; LORENZO P.         
ONG, Individually and on Behalf
of all Others Similarly Situated,
               Plaintiffs-Appellants,
                 v.
JANET NAPOLITANO, Secretary of
the Department of Homeland
Security; UNITED STATES                       No. 09-56846
CITIZENSHIP AND IMMIGRATION                     D.C. No.
SERVICES; ALEJANDRO MAYORKAS,               8:08-cv-00688-
Director, United States Citizenship             JVS-SH
and Immigration Services; LYNNE
                                                ORDER
SKEIRIK, Director, National Visa
Center; CHRISTINA POULOS, Acting
Director, California Service
Center, United States Citizenship
and Immigration Services; HILLARY
RODHAM CLINTON, Secretary of
State,
              Defendants-Appellees.
                                        
                     Filed April 20, 2012


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.